Citation Nr: 1753755	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disability, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service-connection for major depressive disorder (MDD), and, if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder, and, if so, whether service connection is warranted.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. In an October 1994 rating decision, service connection for a right leg disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. Evidence received since the October 1994 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg disability.

3. In a September 2006 rating decision, service connection for PTSD, MDD, and bipolar disorder was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

4. Evidence received since the September 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of sustaining the Veteran's service connection claims for PTSD, MDD, and bipolar disorder.


CONCLUSIONS OF LAW

1. The October 1994 and September 2006 rating decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2. Evidence received since the October 1994 rating decision is not new and material to the issue of entitlement to service connection for a right leg disability, and the claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

3. Evidence received since the September 2006 rating decision is new and material to the issues of entitlement to service connection for PTSD, MDD, and bipolar disorder; therefore, the claims are reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1978 through May 1978.

This matter comes before the Board of Veterans' Appeals on appeal from a September 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for PTSD, entitlement to service connection for MDD, and entitlement to service connection for bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  The Veteran has not indicated he does not wish to waive RO jurisdiction.  Waiver is presumed and the Board can proceed without prejudice.

I. New and Material Evidence

In order to establish jurisdiction over the issues of entitlement to service connection for a right leg disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

Right Leg Disability

The Veteran seeks to reopen his claim for entitlement to service connection for a right leg disability.  The RO issued a rating decision denying this claim in October 1994.  The Veteran did not perfect an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

At the time of the October 1994 rating decision, the evidence of record included the Veteran's service treatment records, private treatment records, and VA treatment records.  In June 2010, the Veteran filed a new claim for entitlement to service connection for a right leg disability.

The Veteran has submitted an x-ray report of his right leg dated May 2012 in support of his claim for service connection for a right leg disability.  This x-ray report is neither new nor material, as it notes "[e]vidence of old healed injury involving the mid to distal tibia and fibula."  However, service treatment records documenting the Veteran's pre-service 1977 right leg injury were considered by the RO in the October 1994 rating decision.  The x-ray report does not discuss a relationship between the Veteran's old injury and his active duty service.

No evidence has been submitted indicating that the Veteran's preexisting right leg disability was aggravated beyond its natural progression by his active duty service.  Thus, the claim cannot be reopened at this time and the underlying claim of service connection cannot be reached.

PTSD, MDD, and Bipolar Disorder

The Veteran seeks to reopen his claims for entitlement to service connection for PTSD, MDD, and bipolar disorder.  The RO issued a rating decision denying these claims in September 2006.  The Veteran did not perfect an appeal as to the rating decision, nor did he submit new and material evidence within one year, therefore; the rating decision became final.

At the time of the September 2006 rating decision, the evidence of record included VA in-patient and out-patient mental health records, and several lay statements.  The Veteran filed new claims for entitlement to service connection for PTSD, MDD, and bipolar disorder in June 2010.

The Veteran submitted a private nexus opinion dated December 2014.  The December 2014 opinion was that it is highly likely that the Veteran's psychiatric disabilities were etiologically related to active duty service.  As the December 2014 nexus opinion relates to an unestablished fact, namely identifying a possible nexus between the Veteran's active duty service and his PTSD, MDD, and bipolar disorder, the criteria for reopening the Veteran's claims have been met.  Therefore, the evidence is both new and material, and the claims must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

In light of the foregoing, the Board finds that the Veteran's December 2014 private nexus opinion is both new and material, and the claims for entitlement to service connection for PTSD, MDD, and bipolar disorder are reopened.  Prior to adjudicating the claims on the merits, the Board finds additional development necessary, and they are the subject of the following REMAND.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right leg disability.  The appeal is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  The appeal is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for MDD.  The appeal is granted to this extent only.

New and material evidence has been received to reopen a claim of entitlement to service connection for bipolar disorder.  The appeal is granted to this extent only.


REMAND

The Veteran contends his psychiatric disabilities are related to his active duty service.  Specifically, he asserts that during boot camp, a drill sergeant kicked him in the back of the head, which led to the development of his psychiatric disabilities.

Service treatment records dated April 1978 note the Veteran sustained a laceration to his head during "BCT" that was sutured.  "BCT" stands for "Basic Combat Training."  See https://www.goarmy.com/soldier-life/becoming-a-soldier/basic-combat-training.html.  The April 1978 record further notes intermittent, self-resolving depression and nervousness most likely due to adjustment to military routine.

The Veteran was afforded a VA psychiatric examination in November 2013.  However, the Board does not find the November 2013 examination to be of probative evidentiary value as it does not address the Veteran's service treatment records and it merely states "[the Veteran] was low functioning before he went into service and I do not feel his service in the military made him any worse," without any supporting evidence or detailed rationale.  With regard to the Veteran's claim that he was kicked in the head by a drill sergeant, the November 2013 examiner stated it could not be determined whether or not the Veteran was kicked in the back of the head.  Again, the examiner made no reference to the Veteran's service treatment records that note he had a laceration to the back of his head in BCT.

Further, the Board also finds the December 2014 private nexus opinion to be inadequate.  The December 2014 private opinion did not include an interview with or examination of the Veteran.  The opinion stated it was highly likely that the Veteran's currently diagnosed psychiatric disorders were related to active duty service, but based the opinion on evidence of depression in service and the Veteran's numerous mental health hospitalizations beginning in the 1990s.  The opinion does not provide any rationale explaining how the Veteran's depression, described as "intermittent" and "self resolving" in 1978, had any relation to various hospitalizations for substance abuse treatment after service.

Unfortunately, there is no persuasive evidence of record that would provide a nexus between the Veteran's psychiatric disabilities and his active service.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's relevant medical records from the Bay Pines VAMC and all associated outpatient clinics from November 2013 to the present.

2. Only AFTER obtaining the records requested above, the Veteran should be afforded a VA psychiatric examination with an appropriate specialist or specialists to address the causation and etiology of his current psychiatric disorders.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.

The examiner should opine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's currently diagnosed psychiatric disorders were incurred during or caused by active service.

The examiner should also specifically discuss whether the criteria for diagnosing PTSD are met, and, if so, whether it is related to military versus civilian stressors.  See above discussion of stressful event and supporting evidence.

3. The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


